Citation Nr: 1031775	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  05-16 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for deep vein thrombosis.  

2.  Entitlement to service connection for a skin rash, including 
as due to exposure to herbicide agents.  

3.  Entitlement to service connection for hearing loss in the 
right ear.  

4.  Entitlement to service connection for a skin disorder, other 
than residuals of removal of multiple keratoses from the face (on 
a direct basis only), including as due to exposure to herbicide 
agents.  

5.  Entitlement to service connection for residuals of removal of 
multiple keratoses from the face on a direct basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from June 1963 to June 
1967. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In October 2008, this matter was remanded for additional 
development and adjudication.  This having been completed, the 
case has been returned to the Board for further review.

The issue of an increased rating for the Veteran's 
service-connected generalized anxiety disorder with 
dysthymia and post-traumatic stress disorder symptoms has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  In addition, 
the RO should inquire as to whether the Veteran wishes to 
file a separate claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD).  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  

The issue of service connection for residuals of removal of 
multiple keratoses from the face on a direct basis is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the 
Vietnam era, and is therefore is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

2.  The Secretary of VA has not specifically determined that 
there is a positive association between herbicide exposure and 
deep vein thrombosis or peripheral venous insufficiency of both 
lower extremities; skin conditions, including senile urticaria, 
folliculitis, and keratoses; and/or ear hearing loss.

3.  Deep vein thrombosis or peripheral venous insufficiency of 
both lower extremities is not attributable to service.  

4.  Right ear hearing loss is not attributable to service and was 
not first manifest within one year of separation from service.

5.  A skin conditions, including senile urticaria, and 
folliculitis, is not attributable to service.


CONCLUSIONS OF LAW

1.  Deep vein thrombosis and peripheral venous insufficiency of 
both lower extremities may not be presumed to be the result of 
herbicide exposure during active military service and was not 
incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  Right ear hearing loss may not be presumed to be the result 
of herbicide exposure during active military service, was not 
incurred in or aggravated by service, and may not be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

3.  A skin disorder, including senile urticaria, folliculitis, 
may not be presumed to be the result of herbicide exposure during 
active military service and was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).

4.  Keratoses from the face may not be presumed to be the result 
of herbicide exposure during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 33.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this 
regard, the Board finds that a letter dated in April 2008 
satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The April 2008 letter notified the Veteran of the 
evidence and information necessary to substantiate his claims and 
informed him of his and VA's respective responsibilities in 
obtaining such evidence. 

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, VA treatment records, and 
private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran 
has also been afforded VA examinations in connection with his 
claims.  There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available and 
not part of the claims file.  

The Board concludes, after reviewing all evidence of record, that 
the preponderance of the evidence is against the Veteran's 
claims.  As such, any questions as to the appropriate disability 
ratings or effective dates to be assigned to these claims are 
rendered moot; and no further notice is needed.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless and 
proceeds with a merits adjudication of the Veteran's claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Service Connection Claims

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases including sensorineural 
hearing loss when the disease is manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. 
§ 3.303(a).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the United States Court 
of Appeals for Veterans Claims (Court)'s interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
See Savage 10 Vet. App. at 495-98 (1997).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans 
Claims held that an appellant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

Additionally, certain disorders associated with herbicide agent 
(Agent Orange) exposure in service are presumed to be service 
connected if they are manifested to a compensable degree within a 
specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a 
Veteran was exposed to a herbicide agent during active military, 
naval, or air service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  In addition, on October 13, 2009, in 
accordance with authority provided in 38 U.S.C. § 1116, the 
Secretary of VA announced his decision to establish presumptions 
of service connection, based upon exposure to herbicides within 
the Republic of Vietnam during the Vietnam era, for three new 
conditions:  ischemic heart disease, Parkinson's disease, and B 
cell leukemia.

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 
41, 442-49 (1996).  

Veterans who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

In the recent decision in Haas v. Peake, 525 F.3d 1168 (2008), 
the Federal Circuit held that VA's regulation defining "served in 
the Republic of Vietnam," under the Agent Orange Act, to mean 
"service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam," was reasonably interpreted by VA to require 
that a service-member had set foot within land borders of Vietnam 
in order to be entitled to statutory presumptions of both 
exposure and service connection for specified diseases under the 
Act.  Haas, 525 F.3d at 1187; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The Federal Circuit also stated that a 
Veteran who had served on board a Navy ammunition supply ship 
operating in the Vietnamese coastal waters had not "served in the 
Republic of Vietnam" under the Agent Orange Act and regulations 
since he had never gone ashore from the ship and set foot within 
land borders of Republic of Vietnam.  Haas, 525 F.3d at 1193; 38 
U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 
2, 105 Stat. 11 (1991), the U.S. Court of Appeals for the Federal 
Circuit (Circuit Court) has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

In this case, the Veteran seeks entitlement to service connection 
for deep vein thrombosis, a skin rash, including as due to 
exposure to herbicide agents, residuals of removal of multiple 
keratoses from the face, including as due to exposure to 
herbicide agents, and hearing loss in the right ear.   

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

In this case, the Board notes that the Veteran has been diagnosed 
with deep vein thrombosis.  There is also evidence that the 
Veteran was treated for a swollen leg early in his military 
service.  Specifically, the Board notes that there is an entry in 
the Veteran's service medical records (SMRs) in September 1963, 
while he was in recruit training, regarding a swollen right leg.

With respect to the Veteran's skin claims, treatment records from 
JFK Memorial Hospital noted brown discoloration of skin of the 
ankles and a pink area over the buttocks.  A letter from 
Dermatology Associates noted evaluation for both the actinic 
keratoses on the face, as well as stasis dermatitis of the leg.  
The Veteran has been noted to have had multiple keratoses removed 
from his face.  In addition, the Veteran was treated for rashes 
and warts several times in service.  

Based on the foregoing, the Board remanded the Veteran's claims 
in October 2008 for VA examinations in order to determine what 
disabilities the Veteran currently manifests and whether the 
Veteran's disabilities are related to his military service.

Regarding his hearing loss claim, the Board notes that the 
Veteran was seen in service in 1966 and 1967 for complaints 
related to both ears, including extrication of an insect from the 
right ear in January 1967.   A VA audiological evaluation given 
in April 2008 found normal sloping to severe sensorineural 
hearing loss in both ears, but attributed the hearing loss to a 
very long history of occupational noise exposure post service as 
opposed to his in-service noise exposure.  The audiologist based 
her opinion that the Veteran's current hearing loss was not 
related to his military service at least in part on the Veteran's 
report that he had a "very long history of occupational noise 
exposure on the railroad," with hearing protection used only 
some of the time.  In a statement received in August 2008, the 
Veteran averred that the audiologist misinterpreted his statement 
regarding his long career at the railroad.  He indicated that for 
all but two of his 36 years working at the railroad he worked in 
the towers and dispatch offices, away from the noise of the 
trains.  In light of the Veteran's statement, the Board remanded 
this matter as well in order to afford the Veteran another 
audiological examination.  

The Veteran was afforded VA examinations in connection with his 
claims in December 2009.   The examiners indicated that the 
Veteran's claims file had been reviewed in connection with the 
examinations. 

The Vein and Skin examiner noted that the Veteran reported 
swelling in the right leg when in basic training.  The examiner 
indicated that he was treated with hot soaks and aspirin.  The 
Veteran reported that he has had swelling in the legs for many 
years with gradual development in the last 20 or more years of 
stasis dermatitis of both legs.  The Veteran was noted to have a 
history of femoral vein thrombosis of the left leg in 1997.  He 
was also indicated to have a history of varicose veins or post-
phlebitic syndrome.  After examination, the Veteran was diagnosed 
with peripheral venous insufficiency of both lower extremities.  
Regarding whether this condition is related to the Veteran's 
military service, the examiner stated that "[t]he Veteran was 
seen once in 1963 for 'swelling on the right leg' with no further 
description in the [service treatment records].  He now has 
bilateral peripheral venous insufficiency and a history of 
femoral vein thrombosis of the left leg.  I cannot make any 
association of the current peripheral venous insufficiency to the 
single episode of edema in the right lower leg during basic 
training."

With respect to the Veteran's skin claims, the Veteran was 
indicated to have complaints of areas of his skin that become 
itchy, lasting about one day.  Upon examination, there was no 
rash present.  The Veteran was diagnosed with senile urticaria.  
As to complaints of rashes and multiple keratoses on the face, 
the examiner did not give an opinion.  However, he indicated that 
the Veteran's current symptoms of urticaria, stated many years 
after military service, are not related to such service.  The 
examiner stated that the Veteran's likely diagnosis is senile 
urticaria, and that no association to the rash noted in the 
Veteran's service treatment records could be made.  

In December 2009, the Veteran was also afforded a VA audiological 
examination.  The examiner indicated that the Veteran's claims 
file had been reviewed in connection with the examination. The 
Veteran's medical history with respect to ear complaints was 
noted, including ear canal irrigations in June and July 1966, 
with a diagnosis of otitis externa, and an insect removal from 
the right ear canal in January 1967, in which the ear was 
irrigated with ethyer and boric acid wash.  After service, the 
Veteran was noted to have worked for Republic Steel Corporation 
as a laborer and Wierton Steel Corporation as a laborer in 1967 
and 1968.  Afterwards, until 2005, the Veteran worked for Conrail 
Corporation as a laborer/dispatcher with two years in 1985-86 
operating track machines (and wearing hearing protection).  The 
Veteran's separation examination from the service indicated 
normal hearing (15/15 on a whisper test) and a December 1982 
physician examination indicated that the Veteran's auditory 
acuity, external ear, ear canals and ear drums were all normal.  
In 1991, the Veteran was noted to have mild to moderate hearing 
loss in the left ear.  In 1995, the Veteran was indicated to have 
bilateral hearing loss for VA purposes and in January 2005, the 
Veteran was indicated to have moderate to severe SNHL beginning 
at 4000Hz in the right ear and mild to moderately severe SNHL 
beginning at 3000Hz in the left ear.  Results of the April 2008 
VA examination were also noted.  

The examiner noted the Veteran's  reports of noise exposure in 
service, including gunfire, loud explosives, helicopters and 
airplanes.  The Veteran also reported having to fire M-1, M-14, 
M-16, 3.5 rocket launchers, M-79 grenade launchers, and hand 
grenades.  He also indicated noise exposure during training.  The 
Veteran indicated that he did not have hearing protection in 
service.  After service, the Veteran was indicated to have 
occupational noise exposure as a laborer for two steel 
corporations and as a laborer and dispatcher for Conrail.  The 
Veteran indicated that he wore hearing protection for the two 
years that he worked on the tracks.  The Veteran was also noted 
to have a recreational history of hunting with no hearing 
protection for that.  The Veteran reported hearing loss for 
approximately 15 years.  The examiner indicated that the earliest 
confirmed record that shows some hearing loss was 1991.  Upon 
examination, the Veteran was found to have bilateral hearing loss 
for VA purposes.  With respect to whether the Veteran's hearing 
loss is related to his military service, the examiner stated that 
"[g]iven the lack of hearing tests in service, his onset of 
hearing loss over 25 years after the service, occupational and 
recreational noise exposure, it is my opinion that the hearing 
loss is less likely than not to be related to military noise 
exposure.  A 1982 medical form as mentioned above reports normal 
hearing acuity, normal ear canals and normal ear drums.  It is 
also my opinion that the hearing loss is not caused by or related 
to the bug that was in the ear as the hearing loss does not show 
any residual effects of tympanic membrane damage and no 
conductive hearing loss component.  There is no medical evidence 
that mentions hearing loss prior to 1991."

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for deep vein 
thrombosis, peripheral venous insufficiency, a skin condition or 
rash, including senile urticaria or folliculitis, residuals of 
removal of multiple keratoses from the face, or right ear hearing 
loss on the basis that they are presumptive disorders for 
herbicide exposure.  With regard to direct service connection, 
the Board finds that entitlement to service connection is not 
warranted for deep vein thrombosis, peripheral venous 
insufficiency, a skin condition or rash, including senile 
urticaria or folliculitis, or right ear hearing loss

First, the Board notes that, while the Veteran is noted to have 
service in the Republic of Vietnam during service, the Veteran's 
claimed disorders are not among the conditions that warrant 
presumptive service connection under 38 C.F.R. § 3.309(e).  And 
with respect to direct service connection, the VA examiners that 
have examined the Veteran had his claims file in connection with 
his claims, have found that the Veteran's conditions are not 
related to his service.  In this regard, the Board also notes 
that the December 2009 skin examiner found that the Veteran did 
not have residuals of removal of multiple keratoses from the face 
and did not have a current diagnosis of skin rash.  The Veteran's 
currently diagnosed senile urticaria was found to be unrelated to 
the Veteran's military service.  

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the December 2009 medical opinions based as they were on an 
examination of the Veteran and the Veteran's claims file, are 
most probative in this case.  

In this regard, the Board notes that the Veteran has contended on 
his own behalf that his conditions are related to his military 
service.  Lay witnesses are competent to provide testimony or 
statements relating to symptoms or facts of events that the lay 
witness observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's claimed 
disabilities and any instance of his military service to be 
complex in nature.  See Woehlaert , supra.   In this case, as the 
Veteran has only provided his own conclusory statements regarding 
causation, the Board finds that the Veteran's statements 
regarding a nexus between his conditions and his military service 
to be of less probative value than the medical opinions rendered 
by the VA examiners who have medical expertise.  As such, the 
Board finds that the Veteran's contentions regarding the etiology 
of his conditions, as well as his allegations of continuity of 
symptomatology, are outweighed by the competent and probative 
December 2009 VA medical examiners' findings.  The Board attaches 
the most probative value to these opinions as they are well 
reasoned, detailed, consistent with other evidence of record, and 
included an access to the accurate background of the Veteran.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion include the 
thoroughness and detail of the opinion).

The VA examiners' opinions were based on review of the Veteran's 
claims file and examinations of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The VA examiners' 
opinions, rendered by a medical professional, is afforded 
significant probative weight.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (holding that the probative value of 
medical opinion evidence is based on the personal examination of 
the patient, the knowledge and skill in analyzing the data, and 
the medical conclusion reached); see also Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is factually accurate, fully 
articulated, and has sound reasoning for the conclusion.)

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's disabilities are 
etiologically related to his military service, with the exception 
of direct service connection for residuals of removal of multiple 
keratoses from the face, which is addressed in the Remand portion 
of this decision.  In addition, right ear hearing loss was not 
manifest in the initial post-service year, so presumptive service 
connection is also not warranted on that basis.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claims.


ORDER

Service connection for deep vein thrombosis and/or peripheral 
venous insufficiency including as due to exposure to herbicide 
agents is denied.  

Service connection for hearing loss in the right ear including as 
due to exposure to herbicide agents s denied.  

Service connection for a skin rash, including senile urticaria 
and folliculitis, including as due to exposure to herbicide 
agents is denied.  

Service connection for residuals of removal of multiple keratoses 
on the face as due to exposure to herbicide agents is denied.  


REMAND

The VA examiner who conducted the December 2009 examination did 
not provide an opinion as to whether residuals of removal of 
multiple keratoses from the face are related to service.  

In light of the foregoing, further action is necessary in this 
case, in accordance with the previous Board remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, 
a remand by the Board confers on the Veteran the right to 
compliance with the remand orders).

Therefore, the examiner who conducted the December 2009 
examination, or, if unavailable, another VA examiner, should 
provide a medical addendum opinion a to whether the multiple 
keratoses on the face, are etiologically related to the multiple 
dermatological complaints in service that are documented in the 
Veteran's service treatment records, or are otherwise related to 
service.  

Accordingly, this matter is REMANDED for the following actions:

1.  The examiner who conducted the December 
2009 examination, or, if unavailable, 
another VA examiner, should provide a 
medical addendum opinion as to the nature 
and etiology of the Veteran's multiple 
keratosis of the face  The examiner should 
review the claims folder.  The examiner 
should provide an opinion as to whether it 
is more likely than not, less likely than 
not, or at least as likely as not, that the 
multiple keratoses on the face, are 
etiologically related to the multiple 
dermatological complaints in service that 
are documented in the Veteran's service 
treatment records, or are otherwise related 
to service.  The examiner should provide a 
complete rationale for all opinions 
expressed and conclusions reached.  

2.  The AMC should review the medical 
opinion obtained above to ensure that the 
remand directives have been accomplished.  
If all questions posed are not answered or 
sufficiently answered, AMC should return 
the case to the examiner for completion of 
the inquiry.  

3.  The AMC should then readjudicate the claim 
on appeal in light of all of the evidence of 
record.  If the issue remains denied, the 
Veteran should be provided with a supplemental 
statement of the case as to the issue on appeal, 
and afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


